Case 3:15-cv-07658-MAS-LHG Document 432 Filed 03/26/19 Page 1 of 2 PageID: 13119



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

  In re VALEANT PHARMACEUTICALS                          )       Master No. 3:15-cv-07658-MAS-LHG
  INTERNATIONAL, INC. SECURITIES                         )
  LITIGATION                                             )       CLASS ACTION
                                                         )
                                                         )       NONPARTY DIRECT SUCCESS,
                                                         )       INC.’S NOTICE OF MOTION
                                                         )       TO QUASH PLAINTIFF’S
                                                         )       SUBPOENA


          PLEASE TAKE NOTICE that on May 6, 2019 at 9:00 a.m., or as soon as counsel may be

  heard, Frier Levitt, LLC, attorneys for non-party Direct Success, Inc., shall apply to the United

  States District Court for the District of New Jersey pursuant to Fed. R. Civ. Proc. 45 for an Order

  Quashing Plaintiff’s Subpoena.

          PLEASE TAKE FURTHER NOTICE that oral argument is requested in the event that

  timely opposition is filed.

          PLEASE TAKE FURTHER NOTICE that reliance shall be placed upon the annexed

  Certification of Jonathan E. Levitt, Esq., the exhibits thereto, and the Memorandum of Law in

  support of the within Motion.

          PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

  herewith.


                                                                         Respectfully Submitted,




                                                                         FRIER & LEVITT, LLC
                                                                         By: /s/ Jonathan E. Levitt
                                                                         Jonathan E. Levitt, Esq.
                                                                         Kendra E. Levitt, Esq.
                                                                         84 Bloomfield Avenue
                                                                         Pine Brook, NJ 07058
Case 3:15-cv-07658-MAS-LHG Document 432 Filed 03/26/19 Page 2 of 2 PageID: 13120



                                                      (973) 618-1660
                                                      (973) 618-0650
                                                      jlevitt@frierlevitt.com
                                                      kpannitti@frierlevitt.com
                                                      Attorneys for Non-Party
                                                      Direct Success, Inc.

      Dated: March 26, 2019




  4839-7730-0623, v. 1
